Exhibit 10.1

 

 



SEPARATION AGREEMENT AND RELEASE

 

This SEPARATION AGREEMENT AND RELEASE (the “Agreement”) is entered into by and
between Arbutus Biopharma Corporation (the “Company”) and Mark J. Murray
(“Executive”) (collectively, the “Parties”), and shall be effective as set forth
in Section 6(a).

 

WHEREAS, Executive currently serves as the President and Chief Executive Officer
of the Company;

 

WHEREAS, Executive and the Company have mutually agreed that Executive’s
employment with the Company shall terminate at 11:59 p.m. Eastern Daylight Time
on June 23, 2019 (the “Separation Date”);

 

WHEREAS, Executive and the Company have mutually agreed that Executive shall
provide certain consulting services to Arbutus Biopharma, Inc., a subsidiary of
the Company (“Arbutus”), following the Separation Date;

 

WHEREAS, Executive is a party to an Executive Employment Agreement with the
Company, dated May 30, 2008 (the “Employment Agreement”); and

 

WHEREAS, the Company and Executive desire to enter into this Agreement to set
out the terms and conditions of Executive’s termination of employment with the
Company.

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth herein and for other good and valuable consideration, the receipt and
sufficiency of which hereby are acknowledged, the Parties agree as follows:

 

1.       Termination of Employment: At 11:59 p.m. Eastern Daylight Time on the
Separation Date, Executive’s employment with the Company shall (and does hereby)
terminate, and Executive shall cease to hold any position as a director or an
officer of the Company or any of its direct or indirect subsidiaries. Executive
shall resign in writing from any positions held with a direct or indirect
subsidiary of the Company as requested by the Company. For the avoidance of
doubt, Executive’s “Last Day of Employment” (as defined in the Employment
Agreement) shall be the Separation Date.

 

2.       Compensation Upon Termination: Pursuant to paragraph 13.7 of the
Employment Agreement, Executive shall be entitled to receive the payments and
benefits set forth in this Section 2.

a.                   The Company shall pay to Executive all Accrued Rights (as
defined below), if any, to which Executive is entitled as of the Separation
Date, in each case at the time such payments or benefits are due. For purposes
of this Agreement, “Accrued Rights” means, (i) unpaid expense reimbursements
submitted to the Company in accordance with the Company’s policies; (ii) any
unused vacation days for previous calendar years that Executive was entitled to
carryover under the Company’s policies regarding vacations as in effect from
time to time; (iii) any earned vacation days for calendar year 2019, which shall
be determined on a prorated basis depending on the portion of calendar year 2019
worked by Executive; (iv) any vested benefits Executive may have under any
employee benefit plan of the Company; (v) any earned but unpaid base salary
through the Separation Date and (vi) any earned but unpaid annual bonus for
calendar year 2018. Executive shall not be entitled to any other salary,
compensation, bonus or benefits from the Company after the Separation Date,
except as otherwise specifically provided hereunder or as expressly required by
applicable law. The aggregate amount that the Company shall pay to Executive in
respect of items (ii) and (iii) above shall be equal to $33,039 (less applicable
withholdings and deductions).

 



 

 

b.                  Executive shall be entitled to receive the following
payments and benefits (collectively, the “Severance Benefits”), which are the
benefits set forth in paragraph 13.7 of the Employment Agreement, subject to (x)
Executive’s initial execution of this Agreement and non-revocation of
Executive’s signature during the Revocation Period (as defined below), and (y)
Executive’s timely re-execution of this Agreement on or following the Separation
Date and non-revocation of Executive’s signature during the Revocation Period:

 

i.      A cash payment in the amount of $1,832,576, which is equal to
twenty-four (24) months of Executive’s base salary and target bonus, payable in
a single lump sum within seven (7) days following the end of the Revocation
Period that begins following Executive’s re-execution of this Agreement on or
following the Separation Date;

 

ii.      A cash payment in the amount of $145,140, which is equal to the average
of the actual percentage achievement of Executive’s target bonus opportunity for
calendar years 2018, 2017 and 2016, multiplied by Executive’s bonus target as of
the end of the month immediately before the Separation Date, and prorated for
the portion of the year ending on the Separation Date, payable in a single lump
sum within seven (7) days following the end of the Revocation Period that begins
following Executive’s re-execution of this Agreement on or following the
Separation Date;

 

iii.      A cash payment in the amount of $274,886, which represents 15% of the
amount in Section 2(b)(i) as compensation for loss of insurance coverage and
other related rights, payable in a single lump sum within seven (7) days
following the end of the Revocation Period that begins following Executive’s
re-execution of this Agreement on or following the Separation Date; and

 

iv.      Except as otherwise previously waived by the Executive, all of
Executive’s outstanding options to purchase common shares of the Company (the
“Options”) shall become fully vested and exercisable as of the Separation Date,
and each such Option shall remain exercisable until the earlier of the original
expiration date of the Option and the date that is twenty-six (26) months
following the Separation Date, subject to the terms of the applicable equity
incentive plan and award agreement pursuant to which the Option was granted;
provided, that, if it is not possible for the Options (or any portion thereof)
to be exercised by Executive during any portion of the period of time when this
item (iv) specifies that the Options shall be exercisable, the Company’s Board
of Directors shall further extend the period of time during which the Options
(or any portion thereof) may be exercised by Executive, to ensure that the total
period of time during which the Options (or portion thereof) are exercisable by
Executive after the Separation Date is the same as what is specified under this
item (iv), subject to the terms of the applicable equity incentive plan and
award agreement pursuant to which each such Option was granted, and any required
regulatory approval (provided that the Company shall use its best efforts to
obtain such regulatory approval).

 



2 

 

Notwithstanding anything to the contrary contained herein (and for the avoidance
of doubt), the payments and benefits set forth in this Section 2 shall be in
full satisfaction of any and all obligations of the Company under the Employment
Agreement and the underlying plans to which such payments and benefits relate
(and there shall be no duplication of payments or benefits in any manner).
Executive shall forfeit all rights to the Severance Benefits unless Executive
executes and timely re-executes this Agreement and delivers the Agreement to the
Company, and the Agreement has become irrevocable by virtue of the expiration of
the applicable Revocation Period without the Agreement having been revoked. The
Company shall have no obligation to pay or provide the Severance Benefits prior
to the end of the Revocation Period that begins following Executive’s
re-execution of this Agreement on or following the Separation Date.

 

3.       No Duty to Mitigate: Executive shall not be required to seek other
employment, or to otherwise mitigate any loss or damage, for Executive or
Executive’s estate to be entitled to receive any payments payable under this
Agreement after the Separation Date, and no amount shall be set off against any
such payments on account of any remuneration or benefit that Executive may
receive as a result of any other employment Executive may obtain, or for any
other reason.

 

4.       Consulting Services: Executive agrees that Executive shall serve as a
consultant to Arbutus following the Separation Date pursuant to the Consulting
Agreement attached hereto as Exhibit A (the “Consulting Agreement”), subject to
Executive’s execution of such agreement.

 

 

 

 

 



3 

 

5.       Section 409A:

 

a. The Company intends that the payments and benefits provided under this
Agreement shall either be exempt from the application of, or comply with, the
requirements of Section 409A of the Internal Revenue Code of 1986, as amended
(the “Code”), and this Agreement shall be construed in a manner that effectuates
this intent. Neither the Company nor its respective directors, officers,
employees or advisers (other than Executive) shall be held liable for any taxes,
interest, penalties or other monetary amounts owed by Executive as a result of
this Agreement. Notwithstanding anything in this Agreement to the contrary, the
Company may amend this Agreement, to take effect retroactively or otherwise, as
deemed necessary or advisable for the purpose of remaining exempt from or
complying with the requirements of Section 409A of the Code and the
administrative regulations and rulings promulgated thereunder.

 

b. In the event that, notwithstanding the clear language of this Agreement and
the intent of the Company, any amount or benefit under this Agreement
constitutes non-exempt “deferred compensation” for purposes of Section 409A of
the Code (“Non-Exempt Deferred Compensation”) and is payable or distributable by
reason of Executive’s separation from service during a period in which Executive
qualifies as a “specified employee” (as defined in Section 409A of the Code and
the final regulations thereunder), then, subject to any permissible acceleration
of payment under Section 409A of the Code: (i) the amount of such Non-Exempt
Deferred Compensation that would otherwise be payable during the six-month
period immediately following Executive’s separation from service under the terms
of this Agreement shall be accumulated through and paid or provided on the first
day of the seventh month following Executive’s separation from service (or, if
Executive dies during such period, within thirty (30) days after Executive’s
death) (in either case, the “Required Delay Period”); and (ii) the normal
payment or distribution schedule for any remaining payments or distributions
shall resume at the end of the Required Delay Period.

 

c. To the extent that any right to reimbursement of expenses or payment of any
benefit in-kind under this Agreement constitutes Non-Exempt Deferred
Compensation, (i) any such expense reimbursement shall be made by the Company no
later than the last day of the taxable year following the taxable year in which
such expense was incurred by Executive, (ii) the right to reimbursement or
in-kind benefits shall not be subject to liquidation or exchange for another
benefit, and (iii) the amount of expenses eligible for reimbursement or in-kind
benefits provided during any taxable year shall not affect the expenses eligible
for reimbursement or in-kind benefits to be provided in any other taxable year.

 

6.       Release:

 

a. As consideration for Executive’s receipt of the Severance Benefits set forth
in Section 2(b), Executive, for Executive and Executive’s attorneys, heirs,
executors, administrators, successors and assigns, does hereby fully and forever
release and discharge the Company and its past, current and future subsidiaries
and affiliates, as well as each of their predecessors, successors and assigns,
and each of their past, current and former directors, officers, partners,
agents, employees, attorneys, shareholders and administrators (collectively, the
“Released Parties”), from all suits, causes of action, and/or claims, demands or
entitlements of any nature whatsoever, whether known, unknown, or unforeseen,
which Executive has or may have against any of them arising out of or in
connection with Executive’s employment with the Company, the termination of
Executive’s employment with the Company, or any event, transaction, or matter
occurring or existing on or before the date of Executive’s signing of this
Agreement. Executive agrees not to file or otherwise institute any claim, demand
or lawsuit seeking damages or other relief and not to otherwise assert any
claims, demands or entitlements that are released herein. Executive further
hereby irrevocably and unconditionally waives any and all rights to recover any
relief or damages concerning the claims, demands or entitlements that are
released herein. Executive represents and warrants that Executive has not
previously filed or joined in any such claims, demands or entitlements against
the Company or the other persons or entities released herein and that Executive
shall indemnify and hold them harmless from all liabilities, claims, demands,
costs, expenses and/or attorney’s fees incurred as a result of any such claims,
demands or lawsuits. This Agreement shall become effective when signed by
Executive and the Revocation Period that begins following Executive’s initial
execution of this Agreement expires without revocation by Executive.

 



4 

 

b. Section 6(a) of this Agreement specifically includes, but is not limited to,
all claims of breach of contract (including all claims for breach of the
Employment Agreement), employment discrimination (including but not limited to
any claims coming within the scope of Title VII of the Civil Rights Act, the Age
Discrimination in Employment Act, the Older Workers Benefit Protection Act, the
Equal Pay Act, the Americans with Disabilities Act, and the Family and Medical
Leave Act, all as amended, or any other applicable federal, state or local law),
claims under the Worker Adjustment and Retraining Notification Act, claims under
the Sarbanes-Oxley Act of 2002, including the Corporate and Criminal Fraud
Accountability Act, claims under the Employee Retirement Income Security Act of
1974, as amended, claims for wrongful discharge in violation of public policy,
claims under the Pennsylvania Human Relations Act, the Pennsylvania
Whistleblower Law, the Washington Industrial Welfare Act, the Washington Minimum
Wage Act, the Washington Wage Payment Act, the Washington Wage Rebate Act, the
Washington Law Against Discrimination and the Washington Leave Law, all as
amended, claims for breach of express or implied contract, claims concerning
recruitment, hiring, termination, salary rate, severance pay, wages or benefits
due, share options, bonuses, incentive compensation, equity-based incentives,
perquisites, sick leave, holiday pay, vacation pay, life insurance, disability
benefits, group medical insurance, any other fringe benefits, termination,
employment status, libel, slander, defamation, intentional or negligent
misrepresentation and/or infliction of emotional distress, together with any and
all tort, contract, or other claims which might have been asserted by Executive
or on Executive’s behalf in any suit, charge of discrimination, or claim against
the Company or the persons or entities released herein, including any claims,
charges or complaints arising under or pursuant to the British Columbia
Employment Standards Act, the Human Rights Code, the Workers Compensation Act or
any other applicable provincial or federal statute or law.

 



5 

 

c. Executive acknowledges that different or additional facts may be discovered
in addition to what Executive now knows or believes to be true with respect to
the matters released in this Section 6, and this Section 6 shall be and remain
in effect in all respects as a complete and final release of the matters
released, notwithstanding any different or additional facts.

 

d. However, notwithstanding the foregoing, nothing in this Section 6 shall be
construed to waive any right that is not subject to waiver by private agreement,
including, without limitation, any claims arising under state unemployment
insurance or workers compensation laws.  Executive understands that rights or
claims under the Age Discrimination in Employment Act that may arise after
Executive executes this Agreement are not waived. Likewise, nothing in this
Section 6 shall be construed to prohibit Executive from filing a charge with or
participating in any investigation or proceeding conducted by the EEOC, NLRB, or
any comparable state or local agency, or from reporting a possible violation of
law to a government entity or law enforcement, including making a disclosure
that is protected under the whistle blower protections of applicable law. 
Notwithstanding the foregoing, Executive agrees to waive Executive’s right to
recover against the Released Parties individual relief in any charge, complaint,
or lawsuit filed by Executive or anyone on Executive’s behalf.

 

e. Notwithstanding anything to the contrary contained herein, nothing in this
Agreement shall affect or diminish: (i) any of Executive’s rights under the
March 28, 2008 Share Purchase Agreement, the May 2, 2008 Notice and Agreement
with respect to Protiva Options, or the May 23, 2008 Secured Promissory Note
issued to Executive by Protiva Biotherapeutics Inc.; (ii) any of Executive’s
rights under any indemnity agreement between Executive and the Company or any of
its affiliates or subsidiaries, including Protiva Biotherapeutics Inc.; (iii)
any other right to contribution or indemnity that Executive may otherwise have
under law; or (iv) any rights under this Agreement.

 

f. Executive acknowledges that Executive has been given an opportunity of
twenty-one (21) days to consider whether to sign this Agreement and that
Executive has been advised by the Company to discuss fully the terms of this
Agreement with legal counsel of Executive’s own choosing. Moreover, for a period
of seven (7) days following Executive’s execution and re-execution of this
Agreement (each such period, as applicable, the “Revocation Period”), Executive
shall have the right to revoke the waiver of claims arising under the Age
Discrimination in Employment Act, a federal statute that prohibits employers
from discriminating against employees who are age 40 or over. If Executive
elects to revoke this Agreement in whole or in part within the Revocation
Period, Executive must inform the Company by delivering a written notice of
revocation to the Company’s Chairman of the Board, c/o Arbutus Biopharma
Corporation, 701 Veterans Circle, Warminster, PA 18974, no later than 11:59 p.m.
on the seventh calendar day after Executive signs this Agreement. Executive
understands that, if Executive elects to exercise this revocation right, this
Agreement shall be voided in its entirety at the election of the Company and the
Company shall be relieved of all obligations to pay or provide the Severance
Benefits described in Section 2(b) hereof. Executive may, if Executive wishes,
elect to sign this Agreement prior to the expiration of the 21-day consideration
period, and Executive agrees that if Executive elects to do so, Executive’s
election is made freely and voluntarily and after having an opportunity to
consult counsel.

 



6 

 

7.       Confidentiality; Work Product; and Restrictions on Solicitation and
Competition: Executive hereby acknowledges and agrees that Executive shall
continue to be subject to the restrictive covenants and obligations set forth in
paragraphs 10, 11, 12 and 14 of the Employment Agreement, which shall survive
termination of the Employment Agreement. The Parties acknowledge that pursuant
to 18 U.S.C. § 1833(b), an individual may not be held liable under any criminal
or civil federal or state trade secret law for disclosure of a trade secret: (i)
made in confidence to a government official, either directly or indirectly, or
to an attorney, solely for the purpose of reporting or investigating a suspected
violation of law or (ii) in a complaint or other document filed in a lawsuit or
other proceeding, if such filing is made under seal. Additionally, an individual
suing an employer for retaliation based on the reporting of a suspected
violation of law may disclose a trade secret to his or her attorney and use the
trade secret information in the court proceeding, so long as any document
containing the trade secret is filed under seal and the individual does not
disclose the trade secret except pursuant to court order. The Parties
acknowledge that nothing in this Agreement or the Employment Agreement prohibits
Executive from reporting possible violations of United States federal law or
regulation to any United States governmental agency or entity, including but not
limited to the Department of Justice, the Securities and Exchange Commission,
the Congress, and any agency Inspector General, or making other disclosures that
are protected under the whistleblower provisions of United States federal law or
regulation without prior authorization from or any notice to the Company.

 

8.       Cooperation. Following the Separation Date, Executive shall reasonably
cooperate with the Company in the defense or prosecution of any claims or
actions now in existence or which may be brought in the future against or on
behalf of the Company which relate to events or occurrences that took place
while Executive was employed by the Company. Executive’s reasonable cooperation
in connection with such claims or actions includes, but is not limited to, being
available to meet with counsel to prepare for discovery or trial and to act as a
witness on behalf of the Company at mutually convenient times. Following the
Separation Date, Executive also shall reasonably cooperate with the Company in
connection with any investigation or review of any federal, state, provincial,
or local regulatory authority as any such investigation or review relates to
events or occurrences that took place while Executive was employed by the
Company. The Company shall reasonably compensate Executive for Executive’s time
spent, and reimburse Executive for any reasonable out-of-pocket expenses
incurred, in connection with Executive’s performance of obligations pursuant to
this Section 8.

 



7 

 

9.       Return of Property. Promptly after the Separation Date, Executive shall
return to the Company the original and all copies of Company property, including
but not limited to any and all Confidential Information (as defined in paragraph
10 of the Employment Agreement) and all documents, files, manuals, forms,
records, contact information or lists, financial information, drawings, plans,
hardware, software, access codes, keys, credit cards, and any and all other
physical, intellectual, or personal property of the Company or its subsidiaries
or affiliates.

 

10.       Non-admission of Liability or Wrongdoing: The Parties understand and
agree that the execution of this Agreement does not constitute an admission by
any Party of any liability or wrongdoing on the part of that Party.

 

11. Mediation of Disputes: Before initiating any legal proceedings, the Parties
shall attempt to resolve all disputes concerning the interpretation,
application, or enforcement of any term of this Agreement, any alleged breach of
or non-compliance with this Agreement, or otherwise arising out of or in
connection with this Agreement or any aspect of Executive’s employment or
relationship with the Company or the termination of that employment or
relationship, by mediated negotiation, and shall use their best efforts to agree
on a mediator and to resolve any disputes by mediation.

 

12.       Acknowledgements by Executive: In signing this Agreement, Executive
acknowledges:

 

(1)That Executive has not suffered any job-related wrongs or injuries, such as
any type of discrimination, for which Executive might still be entitled to
compensation or relief in the future. Except as otherwise set forth herein,
Executive has been paid all wages, compensation and benefits, and other amounts
that the Company or any Released Party should have paid Executive in the past.

 

(2)That Executive is not aware of any unlawful conduct by the Company or any of
its directors, officers or employees.

 

(3)That Executive is intentionally releasing claims that Executive did not know
that Executive might have and that, with hindsight, Executive might regret
having released. Executive has not assigned or given away any of the claims
Executive is releasing.

 

(4)That Executive has read and understands this Agreement and that Executive has
been advised to consult with an attorney about its meaning and effect and has
done so.

 

8 

 



(5)That Executive is releasing all claims against the Released Parties, whether
known or unknown, knowingly and voluntarily and without duress, coercion or
undue influence of any kind.

 

13.       Knowing and Voluntary Execution: Executive states and represents that
Executive has carefully read this Agreement and knows and understands the
contents thereof, and that Executive has executed the same as Executive’s own
free act and deed. Executive also acknowledges that Executive has had the
opportunity to ask questions about each and every provision of this Agreement
and that Executive fully understands the effect of the provisions contained
herein upon Executive’s legal rights.

 

14.       Executed Counterparts: This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original but all of which shall
constitute one and the same instrument.

 

15.        Headings: Section and subsection headings contained in this Agreement
are inserted for convenience of reference only, shall not be deemed to be a part
of this Agreement for any purpose, and shall not in any way define or affect the
meaning, construction or scope of any of the provisions hereof.

 

16.       Amendment; Waiver: This Agreement shall not be amended, altered or
modified except by an instrument in writing duly executed by the Party against
whom enforcement is sought. Neither the waiver by either of the Parties hereto
of a breach of or a default under any of the provisions of this Agreement, nor
the failure of either of the Parties, on one or more occasions, to enforce any
of the provisions of this Agreement or to exercise any right or privilege
hereunder, shall thereafter be construed as a waiver of any subsequent breach or
default of a similar nature, or as a waiver of any such provisions, rights or
privileges hereunder.

 

17.       Effect of Void Provision: If a Party successfully asserts that any
provision in this Agreement is void or invalid, the rest of the Agreement shall
remain valid and enforceable unless the other Party elects to cancel it. If this
Agreement is cancelled pursuant to the preceding sentence, then Executive shall
forfeit and/or repay any additional amounts which Executive received in exchange
for signing it.

 

18.       Assignability: Executive’s obligations and agreements under this
Agreement shall be binding on Executive’s heirs, executors, legal
representatives and assigns and shall inure to the benefit of any successors and
assigns of the Company. The Company may, at any time, assign this Agreement or
any of its rights or obligations arising hereunder to any party. The Company’s
obligations and agreements under this Agreement shall be binding on its
successors and assigns and shall inure to the benefit of Executive’s heirs,
successors and assigns.

 



9 

 

19.       Entire Agreement: This Agreement, the Consulting Agreement and the
provisions of the Employment Agreement referenced in Section 7 above set forth
the entire agreement between the Parties hereto and supersede and replace any
and all prior or contemporaneous representations or agreements, whether oral or
written, relating to the subject matter herein. Executive acknowledges that when
Executive decided to sign this Agreement, Executive was not relying on any
representations that are not expressly contained in this Agreement.

 

20.       Withholding: The Company shall have the authority and right to
withhold an amount sufficient to satisfy federal, state, local and foreign taxes
required by law to be withheld with respect to any payments or benefits under
this Agreement. Such withholding shall be consistent with Executive’s elections
in his IRS Form W-4 currently on file with the Company.

 

21.       Governing Law: This Agreement shall be governed by the laws of the
Commonwealth of Pennsylvania, without regard to its conflicts of law provisions,
except where federal law applies.

 

 

 

[Signature Page Follows]

 



10 

 

IN WITNESS WHEREOF, the undersigned have duly executed and delivered this
Agreement, or have caused this Agreement to be duly executed and delivered on
their behalf.

 

 

ARBUTUS BIOPHARMA CORPORATION

 

 

By /s/ Frank Torti, MD                                      

Name: Frank Torti, MD

Title: Chairman of the Board of Directors

 

Date: June 13, 2019

 

 

FIRST EXECUTION

 

PLEASE READ CAREFULLY – THIS AGREEMENT INCLUDES A RELEASE OF ALL KNOWN AND
UNKNOWN CLAIMS

 

ACKNOWLEDGED AND AGREED

 

EXECUTIVE:

/s/ Mark J. Murray                               

Mark J. Murray

 

Date: June 13, 2019

 

 

SECOND EXECUTION – YOU MUST EXECUTE BETWEEN JUNE 23, 2019 AND JUNE 28, 2019

 

PLEASE READ CAREFULLY – THIS AGREEMENT INCLUDES A RELEASE OF ALL KNOWN AND
UNKNOWN CLAIMS

 

ACKNOWLEDGED AND AGREED

 

EXECUTIVE:

____________________________

Mark J. Murray

 

Date:



[Separation Agreement and Release Signature Page]

 

EXHIBIT A

 

Consulting Agreement

 

June 13, 2019

 

Mark J. Murray

1622 40th Avenue

Seattle, Washington 98122

 

Re: Consulting Agreement

 

Dear Mark:

 

This letter (this “Letter”) sets forth the terms upon which you shall provide
services to Arbutus Biopharma, Inc. (the “Company”) as an independent
contractor, commencing on June 24, 2019 (the “Effective Date”).

 

1.Engagement. During the Term (as defined in Section 2 hereof), you shall serve
as a consultant to the Company and shall be reasonably available to perform
services as reasonably requested by the Company for up to five (5) hours per
week, which services shall include, among other things, providing advice with
respect to the business and operations of the Company and providing transition
and onboarding support with respect to the new Chief Executive Officer of
Arbutus Biopharma Corporation (collectively, the “Services”). You shall perform
the Services (x) on dates and times that you and the Company may from time to
time reasonably agree, and (y) at such locations as you and the Company may from
time to time reasonably agree. During the time that you are not providing the
Services to the Company, you may accept other engagements and may participate in
any other activities without obtaining the Company’s approval thereof; provided,
however, that such other engagements and activities do not violate any Company
policies or the terms of this Letter or the Separation Agreement and Release
between you and Arbutus Biopharma Corporation, and do not prevent or interfere
with your ability to provide the Services hereunder.

 

2.Term. The term of this Letter and your consulting arrangement hereunder shall
begin on the Effective Date and shall end on August 23, 2019 (such period, the
“Term”), unless earlier terminated by either party. On such termination, all
earned, accrued, but unpaid, fees and reasonable out-of-pocket expenses
hereunder shall be due and payable to you, and for the avoidance of doubt, no
further fees, expenses or other amounts shall be payable hereunder.

 

A-1

 



3.Termination. Your consulting relationship and this Letter may be terminated at
any time for any reason by you or the Company, provided that the party
exercising such right of termination shall be required to give to the other
party at least seven (7) days advance written notice of any termination of the
Services during the Term.

 

4.Fees. As full compensation for the Services, the Company agrees to pay you a
fee of $500.00 per hour. You agree to invoice the Company monthly in arrears for
the fees due under this Letter in respect of the Services performed by you
during the previous month. The Company shall pay any fees that are due under
this Letter within thirty (30) days after receiving an invoice from you for such
amounts.

 

5.Taxes. The Company shall not withhold any federal, state or local taxes or
other withholdings from the fees payable to you hereunder, and all local, state
or federal taxes, together with all governmental filings related thereto,
arising out of the performance of the Services by you or resulting from the
compensation paid under this Letter shall be the sole responsibility of you, and
you agree to indemnify the Company with respect to any liabilities arising from
your failure to satisfy any such obligations.

 

6.Expenses. The Company shall reimburse you for all reasonable, ordinary and
necessary expenses incurred by you in connection with the Services performed
hereunder. Reimbursement of expenses payable hereunder in respect of the
Services performed shall be made within a reasonable period of time following
your submission to the Company of an invoice for such expenses. Each such
invoice shall be accompanied by receipts of expenses incurred and other
necessary supporting documentation as reasonably requested by the Company.

 

7.Independent Contractor

 

a.You shall act in the capacity of an independent contractor with respect to the
Company. You shall not be, nor represent yourself as being, an employee or agent
of the Company or as being authorized to bind the Company.

 

b.As an independent contractor, you represent that you have the right to sole
control of the manner and the means and methods of performing the Services under
this Letter; provided, however, you shall accept any reasonable directions
issued by the Company pertaining to the goals to be attained and the results to
be achieved by you.

 

A-2

 



c.As an independent contractor, you shall not have the status of or be
considered an employee of the Company. You shall not be eligible to participate
in any employee benefit, group insurance or executive compensation plans or
programs or any other benefit or compensation maintained by the Company for its
respective employees and executives. In addition, the Company shall not provide
Social Security, unemployment compensation, disability insurance, workers’
compensation or similar coverage, or any other statutory benefits, to you. For
the avoidance of doubt, nothing in this paragraph shall be construed to limit
your entitlement to the compensation and benefits set forth in Section 2 of the
Separation Agreement.

 

d.You agree to incur all expenses associated with performance of the Services
hereunder, except as expressly provided in this Letter.

 

8.Confidential Information. You acknowledge that you shall have access to
information that is treated as confidential and proprietary by the Company or
Company Affiliates (as defined below), including, without limitation,
information constituting confidential or proprietary information belonging to
the Company or Company Affiliates or other non-public information, confidential
financial information, operating budgets, strategic plans or research methods,
personnel data, projects or plans, or non-public information regarding the terms
of any existing or pending transaction between the Company or any Company
Affiliate and an existing or pending client or customer or other person or
entity, in each case whether spoken, written, printed, electronic or in any
other form or medium (collectively, the “Confidential Information”). Any
Confidential Information that you develop in connection with the performance of
the Services hereunder shall be subject to the terms and conditions of this
Section. You agree to treat all Confidential Information as strictly
confidential, not to disclose Confidential Information or permit it to be
disclosed, in whole or part, to any third party without the prior written
consent of the Company in each instance, except as may be required in the
performance of the Services hereunder, and not to use any Confidential
Information for any purpose except as may be required in the performance of the
Services hereunder. You shall notify the Company immediately in the event you
become aware of any loss or disclosure of any Confidential Information.
Confidential Information shall not include information that (a) is or becomes
generally available to the public other than through your breach of this Letter,
or (b) is communicated to you by a third party that had no confidentiality
obligations with respect to such information. Nothing herein shall be construed
to prevent disclosure of Confidential Information as may be required by
applicable law or regulation, or pursuant to the valid order of a court of
competent jurisdiction or an authorized government agency, provided that the
disclosure does not exceed the extent of disclosure required by such law,
regulation or order. You agree to provide written notice of any such order to an
authorized officer of the Company sufficiently in advance of making any
disclosure to permit the Company to contest the order or seek confidentiality
protections, as determined in the Company’s sole discretion. For purposes of
this Letter, “Company Affiliate” means any parent, subsidiary, affiliate,
division, predecessor, successor or assign of the Company.

 



A-3

 

The parties hereto acknowledge that pursuant to 18 U.S.C. § 1833(b), an
individual may not be held liable under any criminal or civil federal or state
trade secret law for disclosure of a trade secret: (i) made in confidence to a
government official, either directly or indirectly, or to an attorney, solely
for the purpose of reporting or investigating a suspected violation of law or
(ii) in a complaint or other document filed in a lawsuit or other proceeding, if
such filing is made under seal. Additionally, an individual suing an employer
for retaliation based on the reporting of a suspected violation of law may
disclose a trade secret to his or her attorney and use the trade secret
information in the court proceeding, so long as any document containing the
trade secret is filed under seal and the individual does not disclose the trade
secret except pursuant to court order. The parties hereto acknowledge that
nothing in this Letter prohibits you from reporting possible violations of
United States federal law or regulation to any United States governmental agency
or entity, including but not limited to the Department of Justice, the
Securities and Exchange Commission, the Congress, and any agency Inspector
General, or making other disclosures that are protected under the whistleblower
provisions of United States federal law or regulation without prior
authorization from or any notice to the Company.

 

9.Amendments and Modifications. This Letter may not be amended, modified or
changed in any respect except in writing duly signed by both parties to this
Letter.

 

10.Assignment. You shall not assign any rights, or delegate or subcontract any
obligations, under this Letter without the Company's prior written consent. Any
assignment in violation of the foregoing shall be deemed null and void. The
Company may freely assign its rights and obligations under this Letter at any
time.

 

11.Severability. The provisions of this Letter shall be deemed severable and the
invalidity or unenforceability of any provision shall not affect the validity or
enforceability of the other provisions hereof.

 

12.Entire Agreement. This Letter constitutes the sole and entire agreement of
the parties with respect to the subject matter hereof. For the avoidance of
doubt, this Letter shall not supersede the restrictive covenants and obligations
set forth in paragraphs 10, 11, 12 and 14 of the Executive Employment Agreement
between you and the Company, dated May 30, 2008, which covenants and obligations
shall remain in full force and effect.

 

A-4

 



13.Governing Law. This Letter, the rights and obligations of the parties hereto,
and any claims or disputes relating thereto, shall be governed by and construed
in accordance with the laws of the Commonwealth of Pennsylvania, without regard
to its conflicts of law provisions, except where federal law applies.

 

14.Executed Counterparts. This Letter may be executed in one or more
counterparts, each of which shall be deemed an original but all of which shall
constitute one and the same instrument.

 

15.Headings. Section and subsection headings contained in this Letter are
inserted for convenience of reference only, shall not be deemed to be a part of
this Letter for any purpose, and shall not in any way define or affect the
meaning, construction or scope of any of the provisions hereof.

 

Mark, if this Letter correctly sets forth our agreement, please sign and date
the enclosed copy where indicated and return it to me.

 

If you have any questions, please do not hesitate to contact me.

 

Sincerely,

 

 

 

Frank Torti, MD

Chairman of the Board of Directors

 

 

 

ACKNOWLEDGED AND AGREED

 

 

_____________________________________

Mark J. Murray

 

Date:

 

 

 

A-5

 

